 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElixir Industries and Wholesale Delivery Drivers &Salesmen Local 848, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 21-CA-19207January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on June 25, 1980, by Whole-sale Delivery Drivers & Salesmen Local 848, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Elixir Indus-tries, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 21, issued a com-plaint on August 1, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 21,1980, following a Board election in Case 21-RC-16273, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate,'and that, commencing on or about June 19, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On September 10,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On October 24, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 28,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondent1 Official notice is taken of the record in the representation proceed-ing, Case 21-RC-16273, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfld. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co. 167 NLRI 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969): Intertype Co. v. Penello, 269 F Supp. 573(D.CVa. 1967); Fbllett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.254 NLRB No. 6thereafter filed a response to the Notice To ShowCause.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent repeatsthe argument, first raised in the representation pro-ceeding, that the Union's certification is invalid be-cause the appointment of a student assistant to con-duct the preelection hearing and to administeroaths was contrary to Board procedure and violat-ed precepts of due process of law. In its answer tothe complaint, Respondent repeats the argument,also first raised in the representation proceeding,that the Union's certification is invalid due to theexclusion of a chemist and the inventory controlemployees from the bargaining unit. The GeneralCounsel argues that all material issues have beenpreviously presented to, and decided by, the Board,and that there are no litigable issues of fact requir-ing a hearing. We agree with the General Counsel.Our review of the record herein, including therecord in Case 21-RC-16273, discloses that the Re-gional Director for Region 21 issued a Decisionand Direction of Election on March 28, 1980.Thereafter, Respondent filed a request for reviewof the Regional Director's Decision and Directionof Election, and the Board, on April 22, 1980,denied the request for review on the ground that itraised no substantial issues warranting review. Anelection was conducted May 2, 1980. The tally ofballots showed 18 votes cast for, and 12 against,the Union, and 3 challenged ballots. Respondentthereafter filed timely objections to the election.On May 21, 1980, the Regional Director forRegion 21 issued a Supplemental Decision and Cer-tification of Representative in which he overruledRespondent's objections and certified the Union asthe collective-bargaining representative of the unitfound appropriate. Respondent filed a timely re-quest for review of the Regional Director's Supple-mental Decision and Certification of Representa-tive, and the Board, on June 18, 1980, denied Re-spondent's request for review on the ground that itraised no substantial issues warranting review.2 Respondent has requested the Board to order the Regional Directorfor Region 21 to answer certain interrogatories submitted by Respondentand to respond to a Request foir Admissions. These requests are denied asthe record before us is adequate for the purposes of our decision and, inan) event, these requests are lacking in merit52 ELIXIR INDUSTRIESIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, a California corporation with anoffice and place of business in Gardena, California,where it is presently, and has been at all times ma-terial herein, engaged in the manufacture and saleof paint products. During the past year, in thecourse and conduct of its business operations, Re-spondent purchased and received at its Gardena,California, facility goods and supplies valued inexcess of $50,000 directly from suppliers locatedoutside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWholesale Delivery Drivers and Salesmen Local848, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S 166, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding quality control, warehouse, receiving,tinting, fill-off, clean-up and material controlemployees, metal workers, batchmakers, localand long distance drivers employed by Re-spondent at its facility located at 18037 SouthBroadway, Gardena, California, excluding allother employees, office clerical employees,professional employees, guards and supervisorsas defined in the Act.2. The certificationOn May 2, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 21, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 19, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 19, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJune 19, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Elixir Industries is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Wholesale Delivery Drivers & SalesmenLocal 848, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees,including quality control, warehouse, receiving,tinting, fill-off, clean-up and material control em-ployees, metal workers, batchmakers, local andlong distance drivers employed by Respondent atits facility located at 18037 South Broadway, Gar-dena, California, excluding all other employees,office clerical employees, professional employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since May 21, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 19, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Elixir Industries, Gardena, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Wholesale DeliveryDrivers & Salesmen Local 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees, in-cluding quality control, warehouse, receiving,tinting, fill-off, clean-up and material controlemployees, metal workers, batchmakers, localand long distance drivers employed by Re-spondent at its facility located at 18037 SouthBroadway, Gardena, California; excluding allother employees, office clerical employees,professional employees, guards and supervisorsas defined in the Act, constitute a unit appro-priate for the purposes of collective-bargainingwithin the meaning of Section 9(b) of the Act.54 ELIXIR INDUSTRIES(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Gardena, California, copies of the at-tached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Wholesale Delivery Drivers & SalesmenLocal 848, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including quality control, warehouse, receiv-ing, tinting, fill-off, clean-up and materialcontrol employees, metal workers, batch-makers, local and long distance drivers em-ployed by the Employer at its facility locat-ed at 18037 South Broadway, Gardena, Cali-fornia, excluding all other employees, officeclerical employees, professional employees,guards and supervisors as defined in the Act.ELIXIR INDUSTRIES55